DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 04/01/2022.
	Claims 4, 8-10 and 13-20 has been cancelled. 
	Claims 1, 5-7 and 11-12 have been amended. 
	Claims 1-3, 5-7 and 11-12 are pending and have been examined and rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.


Response to Arguments
Regarding Claim Rejections - 35 USC § 112:
	Due to claim amendments filled on 04/01/2022 the examiner withdraws the Claim Rejections - 35 USC § 112 issued on 12/22/2021.
Regarding the Rejection of Claims Under § 103:
	Applicant's arguments filed on 04/01/2022 have been fully considered but they are not persuasive. The applicant argument recited that “Kraft is directed to a mobile terminal associated with a user not an SST. Furthermore, Kraft is directed to providing font and usability features associated with an interface presented on the user's mobile device and not presented on an SST during a self-service checkout transaction. The very purposes of Kraft is to assist customers in comparing or searching for products without requiring assistance from an in-store sales agent by customizing an interface presented on the user's phone of user's own device. Kraft has nothing whatsoever to do with customizing usability features automatically on a store's transaction terminal and certainly not a store's SST”. The examiner respectfully disagrees as Kraft teaches service of transferring software settings or configurations from one terminal to another, see [0017], wherein these terminals include devices and apparatuses capable of sending and/or receiving communications over a data network, [0020], and information can also be retrieved. Font, theme, volume, user interface configuration, screen brightness and contrast, and other such selections or preferences made on a device are also examples of profile information that can be retrieved automatically or semi-automatically, [0025]. Accordingly, the user interface of the customer mobile device is considering a self-service terminal as the customer would be able to finalize a transaction using the mobile device interface as a self-standalone device. in addition, Kraft teaches that customers can the software used in Kraft can be running on a terminal, including custom-made terminals, such as kiosks, see [0024]. 
	It would be obvious to one of ordinary skill in the POS System art at the time of filing to modify Luciani’s POS device with the customization and features of the interface of Kraft’s self-standalone mobile device, where this would be performed in order to provide the information that would facilitate selection of the most appropriate products for the customer needs or wants. See Kraft [0001].


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
		Claims 1, 5-7 and 11 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2015/0058145 to Luciani (“Luciani”) in view of US Pat. Pub. No. 2016/0148182 to Craine et al. (“Craine”) further in view of US Pat. Pub. No. 20100169154 to Kraft et al. (“Kraft”).

Regarding claims 1 and 11. Luciani teaches a method, comprising: 
providing executable instructions to a processor of a server from a non-transitory computer- readable storage medium (Luciani, Fig. 2; “processor front end”) causing the processor to perform operations comprising: 
		receiving a dynamic identifier (Luciani, Fig. 2; “Dynamic Check-out QR Code” [0032]; “The customer scans … matrix/QR code with a mobile payment application resident on the customer's mobile device, and is taken to the MPS … The MPS …recombining the data … sends a request to the processor for settlement of the transaction”) associated with a transaction terminal (Luciani, Fig. 2; “POS cash register”) from the transaction terminal (Luciani [0031]; “scanning a matrix/QR code, uses the camera feature of the customer's mobile device to take a picture of the total due from a display monitor (dot matrix, LCD, LED, or similar display monitor) connected to the merchant's POS Terminal,), wherein receiving the dynamical identifier further includes 	receiving the dynamic identifier tag identifier that was generated by (Luciani, [0032-0033]; “ device is connected between the POS … by implementing a software solution in the POS terminal … the device being connected to a display which can generate a dynamic QR code”) and supplied by the transaction terminal (Luciani, [0033]; “The device may also have one or more programmable hotkeys that each communicate with different MPS allowing the device to display dynamic matrix/QR codes compatible with variant mobile payment application/MPS combinations”) for a next transaction at the transaction terminal (Luciani, [0032]; “Upon being scanned, this data is transmitted to the MPS”. As explained in Luciani the MPS received the QR tag scanned information as “transmitted” information) the terminal is a self-service terminal (SST) (Luciani, [0022]; “the merchant's existing POS system (comprised of one or more POS terminals i.e. cash registers)”. [0001]; “a physical point of sale terminal, located at a merchant's retail outlet, communicates and settles credit/debit transactions”); 
		obtaining the dynamic identifier with a mobile device identifier from a mobile device based on the mobile device wirelessly obtaining the dynamic identifier from the transaction terminal (Luciani, [0030]; “The customer, possessing a mobile device with capabilities … radio and near-frequency communication capabilities … scanning capabilities, and having a mobile payment application designed to utilize one or more of these functions … scans a  matrix/QR code”, which is a form of wireless communication) to initiate a transaction between a user who operates the mobile device and the transaction terminal, wherein the transaction identified as the next transaction at the transaction terminal by the dynamic identifier (Luciani, [0030]; “Each QR code contains data identifying the merchant ID, POS Terminal ID, and merchant processor information. The mobile payment application transmits these three pieces of data, along with the customer's information and customer's financial instrument information … to MPS”), wherein the transaction is a self-service transaction being performed by the user at the SST (Fig. 2 in Luciani shows a process and system for mobile payments between a customer and a merchant POS terminal system, see [0030-0031]); 
linking customized transaction preferences (Luciani, [0030]; “customer's credit card information”) for the user to the mobile device identifier by obtaining user identifying information associated with the mobile device identifier (Luciani, [0030-0032]; “The MPS receives this information, and retrieves customer ID and customer's financial instrument (e.g. credit card information from a PIC-compliant environment) and sends a request to the processor that includes customer's credit card information, customer ID, merchant ID, and POS ID … the MPS … recombined data and payment information”); 
wherein the transaction terminal initiates the transaction as the next transaction and customizes transaction processing for the transaction of the user at the transaction terminal based on the transaction terminal obtaining the customized transaction preferences from the user account (Luciani, Fig. 3; “POS authorization request 8”. Fig. 4; “merchant POS” [Wingdings font/0xE0] “run closed loop card transaction”. Fig. 5; “swipes P-Bin card on POS”), and wherein the customized transaction preferences comprise a payment method registered to the user account (Luciani, [0030]; “customer's credit card information”), 
and wherein the transaction terminal utilizes the payment method for a payment of the transaction, and presents the information for the transaction on the display screen (Luciani, Fig. 2; “$ Display”. [0030-0031]; “a merchant having a POS Terminal system …  displays a total amount due received from the terminal … the processor completes the transaction, and sends notification of transaction results to the POS Terminal”); 

		Luciani substantially discloses the claimed invention; however, Luciani fails to explicitly disclose the identifier is “as a Near Field Communication (NFC)” and “causing the customized transaction preferences to be provided to the transaction terminal by using the user identifying information and causing the transaction terminal to obtain the customized transaction preferences from a user account associated with the transaction terminal, wherein the transaction terminal initiates the transaction as the next transaction and customizes transaction processing for the transaction of the user at the transaction terminal based on the transaction terminal obtaining the customized transaction preferences from the user account, and wherein the customized transaction preferences comprise a payment method registered to the user account, wherein the transaction terminal utilizes the payment method for a payment of the transaction; wherein causing further includes providing the user identifying information linked to the mobile device identifier to an accounts manager that manages the user account that is linked to the user identifying AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3information, wherein the customized transaction preferences are sent from the accounts manager to the transaction terminal; wherein the transaction is processed by the transaction terminal using the payment method for the payment without the user providing a payment card wirelessly, manually, or through a card reader to the transaction terminal during the transaction based on the method”. 
 	However, Craine teaches a Near Field Communication (NFC) (Craine, wireless connection can be supported by various protocols and/or standards such as … near field communication (“NFC”) technologies”);
		causing the customized transaction preferences to be provided to the transaction terminal by using the user identifying information and (Craine, Fig. 2; “determiner an identifier associated with the user device 204”)
			causing the transaction terminal to obtain the customized transaction preferences from a user account associated with the transaction terminal (Craine, Fig. 2; “obtain preference from the PoS customization service 208”. [0024]; “The point-of-sale customization service can store point-of-sale preferences (“preferences”) for various users, devices, and/or accounts”), 
wherein the transaction terminal initiates the transaction as the next transaction and customizes transaction processing for the transaction of the user at the transaction terminal based on the transaction terminal obtaining the customized transaction preferences from the user account (Craine, Fig. 2; “apply the preferences to a transaction 210”. [0024]; “The preferences can include, but are not limited to, unique identifiers for devices, accounts, users, or other entities”), and 
		wherein the customized transaction preferences comprise a payment method registered to the user account (Craine, [0024]; “The preferences can include, but are not limited to … payment method preferences”. [0043]; “[0043] The payment method preferences can include data that describes or represents one or more payment accounts such as, for example, one or more bank accounts, one or more credit card accounts, one or more other accounts (e.g., a wireless account), other payment accounts or methods, combinations thereof, or the like, as well as preferences for using the one or more payment accounts”), and 
		wherein the transaction terminal utilizes the payment method for a payment of the transaction (Craine, Fig. 2; “completer the transaction 212”. [0074]; “the computing device 102 can apply one or more payment method preferences … At operation 212, the computing device 102 can complete the transaction”), and 
		wherein causing further includes providing the user identifying information linked to the mobile device identifier (Craine, [0025]; “[0025] A device such as a user device … capture a unique identifier associated with the user device such as an IMSI”) to an accounts manager (Fig. 3; “receive an identifier from a computing device 302”. [0026]; “transmit the identifier to the point-of-sale customization service”) that manages the user account that is linked to the user identifying AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3information (Craine, [0037]; “The identifiers 122 can be used to identify the user device 110 or other device, a user, an account, or the like”), wherein the customized transaction preferences are sent from the accounts manager to the transaction terminal (Craine, Fig. 3, [0026]; “The point-of-sale customization service can search the preferences using the identifier to determine if preferences associated with the identifier are stored. For example, the point-of-sale customization service can query the preferences and return preferences associated with the unique identifier … the preferences associated with the identifier can be identified and provided to the point-of-sale application”);
wherein the transaction is processed by the transaction terminal using the payment method for the payment without the user providing a payment card wirelessly, manually, or through a card reader to the transaction terminal during the transaction based on the method (Craine, Fig. 4B, [0097]; “the payment method preferences menu 426 shows a default payment account, a first alternative payment account, and a second alternative payment account … the payment accounts can be attempted in a defined order (e.g., default account first, first alternative second, second alternative third, or the like) for a transaction”).
	Therefore, it would have been obvious to one of ordinary skill in the POS System art at the time of filing to modify Luciani to include a known technology of NFC identifiers and a contactless payment method utilizing an account manager, a POS device, and customer mobile device identifier and its associated account, by obtaining the user customized transaction preferences by providing the user identifying information linked to the mobile device identifier to the account manager, that manages the user account that is linked to the user identifying information and send the customized transaction preference  to the transaction terminal in order to complete a contactless payment, as taught by Craine, where this would be performed in order to prevent or reduce the risk of malicious activity such as identity theft. See Craine, [0043].

		The combination of Luciani in view of Craine substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “a user-defined font-size for information presented on a display screen by the SST SST ”. However, Kraft teaches:
a user-defined font-size for information (Kraft, [0021]; “profile information … includes … stored application settings”) presented on a display screen (Kraft, [0028]; “Certain products may be highlighted or presented more prominently to the customer. For example, a product listing may be displayed in larger or bold font, it may include an image or a larger image, or it may be placed prominently on the display or list of results shown to the customer … as determined by analyzing the customer's profile information”) by the SST (Kraft, [0022-0023]; “Customers can receive this assistance by interacting with a website … customers, or users, can receive assistance in selecting products from a software application running on a terminal, including custom-made terminals, such as kiosks”) SST (Kraft, [0023]; “customers or potential customers, or users, can receive assistance in selecting products from a software application running on a terminal, including custom-made terminals, such as kiosks”) , and presents the information for the transaction on the display screen in the user-defined font-size and with the user-defined brightness (Kraft, [0024-0025]; “profile/user information of a customer or potential customer is received. Profile information includes information associated with a customer or potential customer's preferences … Font, theme, volume, user interface configuration, screen brightness and contrast”)
		Therefore, it would have been obvious to one of ordinary skill in the POS system art at the time of filing to modify Luciani’s preferences to include SST that sending font and brightness to display information in the user-defined font-size and with the user-defined brightness, as taught by Kraft, where this would be performed in order to provide the information that would facilitate selection of the most appropriate products for the customer needs or wants. See Kraft [0001].

		Regarding claim 5. The combination of Luciani in view of Craine further in view of Kraft disclose the method of claim 1, wherein obtaining further includes receiving the dynamic identifier and the mobile device identifier from a mobile application that executes on the mobile device when the mobile device reads the dynamic identifier from the transaction terminal to initiate the transaction between the user and the transaction terminal (Luciani, [0031]; “canning a matrix/QR code, uses the camera feature of the customer's mobile device to take a picture of the total due from a display monitor (dot matrix, LCD, LED, or similar display monitor) connected to the merchant's POS Terminal. The mobile payment application sends the picture to the MPS. The MPS server uses OCR software to decode the total amount due from the customer's picture. The MPS also matches the merchant ID, POS Terminal ID obtained from the scanned QR code, and transmits all of this data to the processor to settle the transaction”).

Regarding claims 6-7. As the claims, 6-7 teaches mapping, by account manager, the mobile identifier to obtain user preference, and the user preference comprises a customized transaction preference, which was addressed within claims 1, 11 and 5 rejection supra, therefore, claims 6-7 are rejected under the same rationale.

		Claims 2-3 and 12 are rejected under 35 U.S.C 103 as being unpatentable over Luciani in view of Craine further in view of Kraft further in view of US. Pat. Pub. No. 2017/0255915 to Chandrasekaran et al (“Chandrasekaran”).
	Regarding claim 2. The combination of Luciani in view of Craine further in view of Kraft disclose the method of claim 1 (See claim 1 rejection supra), 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “receiving further includes receiving the dynamic identifier to replace a previously-recorded identifier for the transaction terminal from the transaction terminal at predefined intervals”. However, Chandrasekaran teaches:
	wherein receiving further includes receiving the dynamic identifier to replace a previously-recorded identifier for the transaction terminal from the transaction terminal at predefined intervals (Chandrasekaran, [0146]; “each time the payment processing system 150 generates a new merchant beacon device 120 code to transmit to the merchant beacon device 120, the payment processing system 150 updates the merchant beacon device 120 code associated with the merchant POS device 130 identifier stored in the database …  the payment processing system 150 disassociates a first merchant beacon device 120 code that the payment processing system 150 previously assigned to the merchant beacon device 120 in response to the payment processing system 150 generating a second merchant beacon device 120 code and associates the second merchant beacon device 120 code with the merchant POS device 130 identifier in the database … the payment processing system 150 may disassociate the first merchant beacon device 120 code at an appropriate time interval after generating the second merchant beacon device 120 code to account for delays between generating the second beacon device 120 code and broadcasting the second beacon device 120 code via the merchant beacon device 120”).

	Therefore, it would have been obvious to one of ordinary skill in the POS system art at the time of filing to modify Luciani to include receiving further includes receiving the dynamic identifier to replace a previously-recorded identifier for the transaction terminal from the transaction terminal at predefined intervals, as taught by Chandrasekaran, where this would be performed in order to provide secure data access based on computing device proximity verification. See Chandrasekaran [0002].   

	Regarding claim 3. The combination discloses the method of claim 1, wherein 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “receiving further includes receiving the dynamic identifier to replace a previously-recorded identifier for the transaction terminal from the transaction terminal based on a predefined event detected by the transaction terminal”. However, Chandrasekaran teaches: receiving further includes receiving the dynamic identifier to replace a previously-recorded identifier for the transaction terminal from the transaction terminal based on a predefined event detected by the transaction terminal (Chandrasekaran, [0146-0156]; “In this example, during this time interval before disassociating the first merchant beacon device 120 code, the payment processing system 150 may recognize both the first merchant beacon device 120 code and the second merchant beacon device 120 code as valid merchant beacon device 120 codes in requests for user 101 account information received from the merchant point of sale device 130 ... when the payment processing system 150 receives an new merchant beacon device 120 code from a user computing device 110 different from a previously received merchant beacon device 120 code, the payment processing system 150 updates the database”).
	Therefore, it would have been obvious to one of ordinary skill in the POS system art at the time of filing to modify Luciani to include receiving further includes receiving the dynamic identifier to replace a previously-recorded identifier for the transaction terminal from the transaction terminal based on a predefined event detected by the transaction terminal, as taught by Chandrasekaran, where this would be performed in order to provide secure data access based on computing device proximity verification.  See Chandrasekaran [0002].   

Regarding claim 12. Claim 12 has been analyzed and is rejected for the same rationale used to reject claims 2-3. Claim 12 limitations do not teach or define any new limitations beyond claim 2-3; therefore, claim 12 is rejected under the same rationale.
Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687 

      /PETER LUDWIG/      Primary Examiner, Art Unit 3687